      Case 1:19-cv-11245-LGS-SLC Document 122 Filed 03/25/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MERCEDES LIRIANO, et al.,

                              Plaintiffs,

       -v-
                                                       CIVIL ACTION NO.: 19 Civ. 11245 (LGS) (SLC)


NEW YORK CITY DEPARTMENT OF EDUCATION
                                                                           ORDER
and PATRICIA CATANIA, jointly and severally,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       On March 11, 2021, the Court issued an order (the “Order”) granting Defendant New York

City Department of Education’s (“DOE”) Motion to Withdraw (ECF No. 98). The Order is

temporarily under seal (see ECF No. 114), and pursuant to the Order, Defendants DOE and

Patricia Catania (collectively, “Defendants”) submitted proposed redactions to the Order. (ECF

No. 116). Defendant Catania indicated that she planned to file objections to the Order (see ECF

No. 117) and accordingly the Honorable Lorna G. Schofield has set a schedule for the filing of

objections (which are to be filed under seal). (ECF No. 118).

       Presently before the Court is Defendant Catania’s letter-motion requesting the

permanent sealing of: (i) the Order; and (ii) the parties’ submissions concerning the Order

(“Submissions”).   (“Catania’s Permanent Sealing Application” (ECF No. 119)).          Catania’s

Permanent Sealing Application is DENIED WITHOUT PREJUDICE. The Court’s Order and the

Submissions will remain under seal until Judge Schofield’s ruling concerning the anticipated

objections to the Order, at which time the Court will revisit the sealing status of the Order and

Submissions.

       The Clerk of Court is respectfully directed to close ECF No. 119.
     Case 1:19-cv-11245-LGS-SLC Document 122 Filed 03/25/21 Page 2 of 2




Dated:     New York, New York
           March 25, 2021

                                         SO ORDERED



                                         _________________________
                                         SARAH L. CAVE
                                         United States Magistrate Judge




                                     2
